DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Jain, S. et al. “Controlled modification of Pt/Al2O3 for the preferential oxidation of CO in hydrogen. . “.  Jain describes a Pt-supported catalyst modified by a promoter, such as Fe, Ni and Co (abstract).  The promoter is in oxide-form (abstract).  The total amount of promoter metal can range from 0.15 to 0.25 wt % (abstract).  Pt can be in the catalyst is a 1:2 ratio (abstract), which overlaps the 0.1-10 wt% range of claim 8.
The promoter metal covers the Pt metal as a monolayer (page 352, col. 1, lines 5-6, 9-10), partial or full monolayer (page 350, col. 2, lines 8-9). As to the carrier, Jain teaches that the support can be Al2O3 (page 352, lines 22-23).  
Jain describes making the catalyst as first preparing a Pt-Al2O3 material (page 350, section 2.1, lines 1-5), followed by loading the promoter onto the Pt-Al2O3 (page 350, col. 2, para. 1).
Jain does not disclose that the supported catalyst precursor is heated at a temperature from 90 to 500 degrees C 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 12, 2022